Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129027 & (20)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 129027
                                                                    COA: 262643
                                                                    Wayne CC: 88-002394,
  DANNY DUNLAP,                                                      88-003080
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 24, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to expand record is
  DENIED.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
         d1024                                                                 Clerk